[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON AMENDED MOTION TO STRIKE (#141, #142) OF DEFENDANT FILENE'S ONLY AS TO THIRD REVISED COMPLAINT
  1.  As to paragraph 2 —
 Granted: See decision of April 26, 2000 CT Page 8826 (#128). Also Surowiec v. Security Forces, Inc. 1995 W.L. 328362.
2.  As to paragraph 8 —
 Granted: Facts as pled do not sufficiently indicate the defendant, because of plaintiff's race, prevented the plaintiff from utilizing services of Connecticut Post Mall or any other mall in violation of C.G.S. §  46a-64(A).
3.  As to paragraph 9 —
 Granted: See decision as to paragraph 8 above. Same as relates to right to contract in violation of U.S.C. § 1981.
4.  As to paragraph 10 —
 Granted: See decision as to paragraph 8 above. Same as relates to right to purchase personal property in violation of U.S.C. § 1982.
  George W. Ripley II Judge Trial Referee